DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-18 filed on September 01, 2020 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020, June 03, 2021 and October 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Nimbalker et al. (US 2019/0166615 A1, Provisional application No. 62/616,846, filed on Jan. 12, 2018, hereinafter "Nimbalker").
Regarding claim 1, Nimbalker discloses a method for information determination, comprising:
receiving, by a terminal device, first configuration information from a network device, the first configuration information being used for configuring a set of Channel State Information-Reference Signal (CSI-RS) resources (Nimbalker, [0101] the UE 102 may receive, from the gNB 105, control signaling that includes a PDSCH-Config information element (IE) (i.e. first configuration information) that configures the UE 102 with a list of up to M Transmission Configuration Indication (TCI) states to decode a physical downlink shared channel (PDSCH) according to a detected physical downlink control channel (PDCCH) with downlink control information (DCI) intended for the UE 102 and a given serving cell, the TCI indicated in the DCI may indicate a quasi co-location type with CSI-RS resources), wherein respective CSI-RS resources of the set are quasi co-located with respect to a first Quasi Co-Location (QCL) parameter, and the first configuration information is used for determining CSI-RS resources that are for tracking (Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type that is: QCL-TypeA with a channel state information reference signal (CSI-RS) resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, QCL-TypeD with the same CSI-RS resource).
(Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type that is: QCL-TypeA with a channel state information reference signal (CSI-RS) resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, QCL-TypeD with the same CSI-RS resource).
Regarding claim 3, Nimbalker discloses wherein the first configuration information is further used for configuring a first indication parameter corresponding to the set of CSI-RS resources, the first indication parameter being configured to indicate a usage of the set of CSI-RS resources (Nimbalker, [0101] the UE 102 may receive, from the gNB 105, control signaling that includes a PDSCH-Config information element (IE) (i.e. first configuration information) that configures the UE 102 with a list of up to M Transmission Configuration Indication (TCI) states to decode a physical downlink shared channel (PDSCH) according to a detected physical downlink control channel (PDCCH) with downlink control information (DCI) intended for the UE 102 and a given serving cell).
Regarding claim 4, Nimbalker discloses wherein the first indication parameter is a parameter Tracking Reference Signal-Info (TRS-Info) (Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type that is: QCL-TypeA with a channel state information reference signal (CSI-RS) resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, QCL-TypeD with the same CSI-RS resource).
(Nimbalker, [0101] Each TCI state may include one or more parameters for configuring a quasi-colocation relationship between one or two downlink reference signals and demodulation reference signal (DM-RS) ports of the PDSCH); and/ or,
QCL information corresponding to each of the set of CSI-RS resources indicates a same first reference signal, the first reference signal being a reference signal corresponding to the first QCL parameter (Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type that is: QCL-TypeA with a channel state information reference signal (CSI-RS) resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, QCL-TypeD with the same CSI-RS resource); and/or,
QCL information corresponding to each of the set of CSI-RS resources corresponds to a same Transmission Configuration Indicator State (TCI-State) (Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type that is: QCL-TypeA with a channel state information reference signal (CSI-RS) resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, QCL-TypeD with the same CSI-RS resource).
(Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type).
Regarding claims 7-12, these claims recite "an apparatus for information determination comprising a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions" (Fig. 2 with 202 processor memory 206 and software [0037]) and that disclose similar steps as recited by the method of claims 1-6, thus are rejected with the same rationale applied against claims 1-6 as presented above.
Regarding claim 13, Nimbalker discloses an apparatus for information configuration, comprising:
a memory storing processor-executable instructions (Nimbalker, Fig. 2 204 and 224); and
a processor arranged to execute the stored processor-executable instructions to perform operations of (Nimbalker, Fig. 2 202 and 224):
transmitting first configuration information to a terminal device, the first configuration information being used for configuring a set of Channel State InformationReferenceSignal (CSI-RS) resources (Nimbalker, [0101] the UE 102 may receive, from the gNB 105, control signaling that includes a PDSCH-Config information element (IE) (i.e. first configuration information) that configures the UE 102 with a list of up to M Transmission Configuration Indication (TCI) states to decode a physical downlink shared channel (PDSCH) according to a detected physical downlink control channel (PDCCH) with downlink control information (DCI) intended for the UE 102 and a given serving cell, the TCI indicated in the DCI may indicate a quasi co-location type with CSI-RS resources), wherein respective CSI-RS resources of the set are quasi co-located with respect to a first Quasi Co-Location (QCL) parameter, and the first configuration information is used for determining CSI-RS resources that are for tracking (Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type that is: QCL-TypeA with a channel state information reference signal (CSI-RS) resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, QCL-TypeD with the same CSI-RS resource).
Regarding claim 14, Nimbalker discloses wherein the first QCL parameter is QCL-TypeD (Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type that is: QCL-TypeA with a channel state information reference signal (CSI-RS) resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, QCL-TypeD with the same CSI-RS resource).
Regarding claim 15, Nimbalker discloses wherein the first configuration information is further used for configuring a first indication parameter corresponding to the set of CSI-RS resources, the first indication parameter being configured to indicate a usage of the set of CSI-RS resources (Nimbalker, [0101] the UE 102 may receive, from the gNB 105, control signaling that includes a PDSCH-Config information element (IE) (i.e. first configuration information) that configures the UE 102 with a list of up to M Transmission Configuration Indication (TCI) states to decode a physical downlink shared channel (PDSCH) according to a detected physical downlink control channel (PDCCH) with downlink control information (DCI) intended for the UE 102 and a given serving cell).
Regarding claim 16, Nimbalker discloses wherein the first indication parameter is a parameter Tracking Reference Signal-Info (TRS-Info) (Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type that is: QCL-TypeA with a channel state information reference signal (CSI-RS) resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, QCL-TypeD with the same CSI-RS resource).
Regarding claim 17, Nimbalker discloses wherein first reference signals indicated by QCL information corresponding to respective CSI-RS resources of the set are quasi co-located with respect to the first QCL parameter, the first reference signals being reference signals corresponding to the first QCL parameter (Nimbalker, [0101] Each TCI state may include one or more parameters for configuring a quasi-colocation relationship between one or two downlink reference signals and demodulation reference signal (DM-RS) ports of the PDSCH); and/ or,
QCL information corresponding to each of the set of CSI-RS resources indicates a same first reference signal, the first reference signal being a reference signal corresponding to the first QCL parameter (Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type that is: QCL-TypeA with a channel state information reference signal (CSI-RS) resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, QCL-TypeD with the same CSI-RS resource); and/or,
Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type that is: QCL-TypeA with a channel state information reference signal (CSI-RS) resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, QCL-TypeD with the same CSI-RS resource).
Regarding claim 18, Nimbalker discloses wherein the QCL information is comprised in the TCI-State (Nimbalker, [0102] the TCI indicated in the DCI may indicate a quasi co-location type).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.T.W./Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415